Norval, C. J.
The defendant in error, C. M. Sandall, brought this action before a justice of the peace against Mary A. Small, one of the plaintiffs in error, to recover $5 on an account alleged to have been assigned to plaintiff by one Eroid. The bill of particulars was in the usual form, and defendant answered by a general denial. The plaintiff having recovered a judgment for the full amount of his claim, the defendant prosecuted an appeal to the district court, where judgment was again rendered against her and one J. M. Bell, the other plaintiff in error, who was the surety on the appeal undertaking, for the sum of $5.19, and cost of the action. The cause is brought to this court to obtain a review of the judgment by petition in error, Small and Bell joining in the assignment of errors, there being ten in number. The first is based upon the decision of the court in striking out certain paragraphs of the answer. The next four assignments relate to the refusal of the court to give certain instructions requested by Mrs. Small. The sixth *307and seventh relate to the sufficiency of the evidence to support the verdict. Eighth, the verdict is contrary to law. Ninth, the court erred in overruling, the motion for a new trial. Tenth, the court erred in rendering a joint judgment against Mrs. Small and J. M. Bell, her bondsman.
It is obvious that Mr. Bell cannot have reviewed any of the alleged errors covered by the first nine assignments, since he did not except to any of the rulings therein complained of, nor did he join in the motion for a new trial, nor did he except to the overruling of the same. It is equally clear that Mrs. Small is not in a position to complain because judgment was rendered against her surety on the appeal bond. He alone could question the authority of the court to render a judgment against him in this action. The errors pointed out in the petition in error do not affect. Mrs. Small and Mr. Bell jointly, but severally; therefore,, the several assignments not being well taken as to each, must be denied as to both. (Gordon v. Little, 41 Neb., 250.)
Judgment affirmed.